Citation Nr: 1624553	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has a current bilateral hearing loss disability that began on active duty as a result of his job duties as a carpenter and a combat soldier.  Specifically, the Veteran has reported that while stationed in Panama he was exposed to exploding bombs during an assimilation where some of the explosions got too close to him.  Additionally, the Veteran's occupational specialty was a carpenter's apprentice which also exposed him to loud noise on a daily basis.  The Veteran did not use any hearing protection.  The Veteran reports that after military service he worked as a security guard for 4 years without exposure to loud noise or hearing protection and as a baggage handler for 24 years with hearing protection.  The Veteran denies any exposure to loud noise outside of military service.  He also has no family history of ear disease, no previous history of ear disease, and no history of head trauma or ear trauma.  The Board notes that the Veteran has been awarded service connection for bilateral tinnitus based on conceded noise exposure during military service.  

At a January 2009 VA hearing loss examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and Maryland CNC revealed 92 percent speech discrimination in both the right and left ear.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of service.  The rationale provided was that the separation hearing examination was normal.  

Unfortunately, the Board finds the January 2009 VA opinion and rationale inadequate for rating purposes as the examiner did not consider the Veteran's reports of exposure to loud noise from close proximity to exploding bombs and noise from carpentry work, or comment as to how they may have contributed to the Veteran's competent report of hearing difficulty since service.  Additionally, the examiner noted the lack of hearing loss shown at separation; however the lack of a showing of hearing loss in service or at separation cannot serve as the sole supporting reason for a negative audiological opinion.  See Hensley v. Brown, 5 Vet. App. 155, 162-63 (1993).  Therefore, a VA audiological addendum report is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and private treatment records pertinent to the claim on appeal.

2.  Thereafter, return the claims file to the VA examiner who conducted the January 2009 VA examination of the Veteran.  If the January 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to the render the requested opinion.  In an addendum opinion, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to or was caused by his active duty service.

The Veteran may be called in for examination, if deemed necessary.

For the purposes of this opinion, the examiner should take into account and discuss the Veteran's reports regarding noise exposure and hearing loss symptoms during service and since service and the Veteran's post service employment.  

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology and that his report must be considered in formulating the requested opinion.  Specifically, the Veteran asserts that his hearing loss began in service after being exposed to exploding bombs that were in close proximity to his person.  Additionally, the Veteran reports that he served as a carpenter and therefore had significant noise exposure in service.  His DD-214 reflects a military occupational specialty of carpenter apprentice.  The examiner is also advised that the Veteran is currently service connected for bilateral tinnitus based on conceded noise exposure during military service.  The lack of a showing of hearing loss in service or at separation cannot serve as the sole supporting reason for a negative audiological opinion.  See Hensley v. Brown, 5 Vet. App. 155, 162-63 (1993).  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the question posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

